Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a strainer element for connection to a collection header, the strainer element having: a perimeter frame; and a first fluid permeable screen and a second permeable screen supported on the frame, wherein: said permeable screens have a plurality of corrugations formed of a parallel plurality of peaks and valleys, contact at alternating peaks maintaining the fluid permeable screens in opposed spaced relationship for defining fluid flow channels between the fluid permeable screens through which fluid passing through either one of the fluid permeable screens can be conducted towards the collection header; said fluid flow channels communicate with said header through said perimeter frame, wherein each one of the fluid permeable screens are a perforated metal screen or metal mesh, wherein said fluid flow channels are configured to communicate with said header through openings in a marginal side edge of said perimeter frame, in combination with any remaining limitations in the claim.  Applicant’s arguments (see page 6 of applicant’s remarks) are persuasive.  Schmidt et al. (US 3,143,503) teaches two plastic elements 12, 13 having a plurality of vertical channels 16 along an outer face of a supporting device 10, and at the lower ends of the vertical channels 16 are openings 24 establishing flow passages between the lower ends of the 
Claims 2-6 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778